Title: Arthur Lee: Power of Attorney to Franklin, 12 May 1777: résumé
From: Lee, Arthur
To: 


The commissioners’ correspondence with Baron von Schulenburg, the Prussian Minister, had encouraged them to send one of their number to Berlin to promote commercial relations. Lee agreed to go. He wrote Schulenburg on May 8 to apologize for his delay in setting out; on the 13th he informed the committee of secret correspondence that he was leaving with Stephen Sayre instead of Carmichael, that he had given Franklin this power of attorney to conduct business in his absence, and that he would have to take a roundabout route to avoid unfriendly states-presumably those that were providing mercenaries for the British. The detour explains why his letter to Franklin below, of May 27, was written from Vienna.
 
<May 12, 1777, in French: Arthur Lee, of the Hôtel d’Angleterre, Rue de Richelieu, gives Franklin power of attorney to take care of his financial affairs: to receive money, settle with debtors and creditors and sue if need be, and to conduct whatever correspondence may be necessary. Signed by Ruffeneau and Semillard, notaries at the Châtelet, and witnessed by M. Grand. Endorsed by Franklin: “Power of Attorney from Mr. Lee.”>